Citation Nr: 0915316	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy and radiculopathy of the 
right lower extremity.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy and radiculopathy of the 
left lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a specially adapted housing grant.

5.  Entitlement to a certificate of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from March 1967 to March 1970, to include combat 
tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and September 2004 rating 
decisions by the Phoenix, Arizona, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The 
May 2003 decision granted service connection for the low back 
disability and bilateral lower extremity neurological 
disabilities, each evaluated as 20 percent disabling from 
July 31, 2002, and denied entitlement to a specially adapted 
housing grant.  The September 2004 decision denied 
entitlement to a certificate of eligibility for an automobile 
and adaptive equipment or for adaptive equipment only.  

In May 2005, the Veteran offered personal testimony regarding 
the matters on appeal before a decision review officer at the 
RO.  The claims file also contains the transcript of an 
August 2005 hearing before a Veterans Law Judge pertaining to 
an issue that is not currently on appeal.  In January 2008, 
the Veteran testified regarding the issues on appeal at a 
personal hearing held at the RO before the undersigned 
Veterans Law Judge.  

In May 2008, the Board remanded the matters on appeal to the 
RO for additional evidentiary development.

Correspondence dated in February 2008, August 2008, and 
November 2008 appear to indicate that the Veteran wishes to 
initiate a claim for special monthly compensation based on 
housebound status.  This claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA 
examination at the VA medical center (VAMC) in Phoenix, 
Arizona, in August 2008; the Veteran acknowledges receipt of 
the notice to report.

2.  Good cause for the failure to report for the examination 
is not shown.

3.  The competent evidence of record does not demonstrate the 
physical loss or loss of use of any extremity, or blindness 
or permanent impairment of vision in both eyes.


CONCLUSIONS OF LAW

1.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy and radiculopathy of the 
right lower extremity is not shown.  38 C.F.R. § 3.655.

2.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy and radiculopathy of the 
left lower extremity is not shown.  38 C.F.R. § 3.655.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
not shown.  38 C.F.R. § 3.655.

4.  The criteria for entitlement to a specially adapted 
housing grant are not met.  38 U.S.C.A. §§ 2101, 5107 (West 
2002); 38 C.F.R. §§ 3.809, 3.809a (2007).

5.  The criteria for entitlement to a certificate of 
eligibility for an automobile and adaptive equipment or for 
adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 
3902, 5107 (West 2002); 38 C.F.R. § 3.102, 3.808


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises in part from the Veteran's disagreement 
with the initial evaluation following the grant of service 
connection for disabilities involving the low back and the 
lower extremities.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, with respect to the evaluation claims, the 
Veteran's allegations cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  No 
additional discussion of the duty to notify is therefore 
required with respect to the evaluation of the service 
connected disabilities.

Regarding entitlement to specially adapted housing grants or 
a certificate of eligibility for an automobile and/or 
adaptive equipment, the duty to notify does apply.  Legally 
sufficient notice was not provided to the Veteran in 
connection with his housing claim, but the Veteran has 
demonstrated through his submissions of evidence and argument 
that he is aware of the elements of his claim, the evidence 
and information needed to substantiate his claim, and the 
respective responsibilities of himself and VA in obtaining 
such.  The Veteran's July 2003 notice of disagreement, for 
example, detailed the applicable laws and regulations, and 
the Veteran has consistently applied such to the medical 
evidence of record.  The error in the provided notice is 
therefore considered harmless.  

In the case of the claim for a certificate of eligibility for 
automobile and/or adaptive equipment, legally sufficient 
notice was provided to the Veteran in August 2004 
correspondence.  This letter informed the Veteran of the 
elements of his claim, described the evidence and information 
needed to support the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  In 
both instances, the Veteran has been provided or has 
demonstrated sufficient knowledge of the applicable laws and 
regulations as to permit him a meaningful opportunity to 
participate in the claims.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has associated with the file extensive VA treatment records 
as identified by the Veteran.  No relevant private medical 
records have been identified.  The Veteran has testified at 
both local and Board hearings, and has been afforded several 
VA examinations.  VA also attempted to schedule additional 
examinations, but the Veteran has declined to report.  
Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Claims for Increased Evaluation

The Veteran was most recently examined in connection with his 
claims for increased initial evaluations of a low back and 
lower extremity disabilities in November and December 2005.  
At the January 2008 Board hearing before the undersigned 
Veterans Law Judge, the Veteran maintained that his service 
connected disabilities had grown worse since that time, and 
new examinations were required to properly evaluate his 
claims.  Further, the Board determined that the evidence of 
record was unclear with respect to the extent of the 
disabilities and the identification of service connected 
manifestations.  In May 2008, the Board remanded the claims 
to the RO for VA orthopedic and neurological examinations, 
with appropriate specialized testing.

The requested examinations were originally scheduled at VAMC 
Prescott, the VA facility closest to the Veteran's home, in 
July 2008.  VAMC Prescott informed the RO, however, that it 
did not have the staff necessary to comply with the remand 
order.  The notation in the file states that "specialties 
[are] not available at Prescott, AZ."  As noted above, the 
remand specified that a neurologist and an orthopedist should 
conduct the requested examinations.  The examinations were 
therefore rescheduled at VAMC Phoenix, the next closest VA 
facility capable of performing the requested examinations.  
The Veteran failed to report for the August 2008 examinations 
at VAMC Phoenix.  

In August 2008 and November 2008 submissions, the Veteran has 
stressed that he is in fact unwilling to report for further 
VA examinations at VAMC Phoenix.  He wishes to be examined at 
VAMC Prescott or by a contract doctor, either of which would 
be closer to his home than VAMC Phoenix. 

Regulations provide that in connection with a claim for 
increased evaluation, when entitlement to the benefit sought 
cannot be determined without a VA examination and a claimant 
fails to report for such examination without a showing of 
good cause, "the claim shall be denied."  38 C.F.R. 
§ 3.655(b) (emphasis added).

The Veteran maintains he has shown good cause for his failure 
to report for examination at VAMC Phoenix.  In the 
alternative, he argues that entitlement to the benefits 
sought can be established without a VA examination, and hence 
38 C.F.R. § 3.655 does not apply.

Addressing first the Veteran's second argument, the 
applicability of 38 C.F.R. § 3.655, the Board finds that the 
scheduled examinations and tests are necessary for a full and 
fair consideration of the merit of the Veteran's claims.  The 
Veteran has not been examined since December 2005, a period 
of over three years.  He asserts that his service connected 
conditions have worsened during that time, rendering the 
medical evidence of record obsolete.  As the claim at hand 
involves evaluation of the disabilities, clearly updated and 
current descriptions of his symptoms and functional 
impairment are required.  Further, even if the Veteran's 
degree of disability was not shown to have changed, 
clarification of the evidence of record is still required, to 
include performance of additional objective testing.  The VA 
examiners of record have commented that the Veteran's 
complaints (including his assertion that use of a wheelchair 
is necessary) appear to be at odds with objective findings.  
One examining neurologist could not identify a diagnosis to 
explain his complaints and subjectively reported symptoms, 
and an orthopedist noted the "unusual presentation" and 
suggested a psychiatric component to the complaints.  A 
second neurologist, upon review of an MRI, stated that she 
could provide "no anatomical explanation for this Veteran's 
difficulty in ambulation."  It is clear that further 
examination is required if the benefits sought are to be 
granted.

Turning second to the question of whether the Veteran has 
good cause for not reporting for his examination, the Board 
finds that good cause for the failure to report has not been 
shown.  The Veteran states that traveling to Phoenix is a 
hardship for him.  He argues that he is not reimbursed in 
full for all his travel expenses, including the lost salary 
of his wife.  He states that the trip is between 80 and 100 
miles one way, and riding in a car or van for this distance 
aggravates his pain and makes him irritable.  While he 
acknowledges that he has traveled to VAMC Phoenix in the past 
for medical appointments and his Board hearing, he does so 
with difficulty and otherwise limits his travel.  He tries to 
group appointments on the same day so only one trip is 
needed.  He does not visit family in the area.  He avoids any 
travel that is not strictly necessary.  The Board recognizes 
that traveling to VAMC Phoenix is inconvenient and may even 
be difficult, but the evidence of record establishes that the 
Veteran is perfectly capable of doing so when needed.  As 
stated above, these examinations are needed.  The VA facility 
in Prescott has indicated that it does not have the necessary 
specialists to perform all required tests or to respond to 
all of the Board's inquiries on remand.  While the Veteran 
argues that the Prescott facility can do the required tests, 
the Board believes that the Prescott medical facility is in a 
far better position to evaluate its own capabilities than is 
the Veteran.

The Board further notes that many of the Veteran's objections 
are unfounded.  He was informed that the medical facility 
would work with him to reschedule or group appointments to 
make the examinations easier.  Additionally (and contrary to 
the Veteran's assertions), VA does provide a shuttle between 
VAMC Prescott and VAMC Phoenix, twice daily.  

In sum, the Veteran's arguments go to the convenience of 
appearing at VAMC Phoenix, not the possibility.  Although his 
disabilities may be temporarily exacerbated by travel, the 
time, expense, and distance involved here is not 
unreasonable.  He does not state that such exacerbation 
prevents travel, only that it makes it somewhat unpleasant 
and puts him in a bad mood.  The record reflects that the 
Veteran can travel (and indeed has travelled) to VAMC Phoenix 
for appointments and testing.  The Veteran's failure to 
report for VA examination with regard to the claims for 
increase on appeal is due to his own unwillingness.  Good 
cause for failure to report for the examinations is not 
shown.

The applicable regulation governing this situation is quite 
clear.  In connection with a claim for increased evaluation, 
when entitlement to the benefit sought cannot be determined 
without a VA examination and a claimant fails to report for 
such examination without a showing of good cause, "the claim 
shall be denied."  38 C.F.R. § 3.655(b) (emphasis added).

In light of the Veteran's failure to report for a scheduled, 
necessary VA examination in connection with his appeal for 
increased evaluations of service connected disabilities, and 
the lack of good cause for such failure, the Board has no 
option but to deny those claims for increase as a matter of 
law.  Should the Veteran decide he is willing to report for 
examinations, he is invited to renew his claims before the 
RO.

Specially Adapted Housing and Automobile and/or Adaptive 
Equipment

As the analysis for both these ancillary benefits is 
essentially the same, the issues are discussed together 
below.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. §  3.809(b).

Further, VA will provide or assist in providing an automobile 
or other conveyance to each eligible person.  Eligibility 
requires that one of the following must exist and be the 
result of injury or disease incurred or aggravated during 
active military service; (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes.  Alternatively, VA shall provide each person the 
adaptive equipment to ensure that the eligible person will be 
able to operate an automobile or other conveyance in a manner 
consistent with such person's own safety and the safety of 
others.  Eligibility for this benefit requires that the 
Veteran have a disability that is the result of injury or 
disease incurred or aggravated during active military service 
in the form of ankylosis of one or both knees or one or both 
hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  

A threshold matter for entitlement to either the claimed 
housing or automobile benefits is a showing of loss of use of 
at least one upper or lower extremity.  As no amputations are 
shown or alleged, the anatomical loss of such is not relevant 
to the discussion here.  Although the evidence of record 
clearly shows functional impairment of the lower extremities, 
allegedly bad enough to require use of a wheelchair, and the 
beginnings of neurological impairment of the upper 
extremities, the medical evidence of record does not show 
actual loss of use of one or both feet or hands.  The most 
recent VA examination reports indicate that the subjective 
complaints of the Veteran of weakness and difficulty 
ambulating were not supported by objective findings.  As was 
discussed above, the Veteran has failed to report for current 
examinations, and such failure has prevented VA from 
obtaining information that could be useful in this claim.

The Veteran states that treatment records provide a 
sufficient basis to warrant the grant of an award.  To 
support a finding of loss of use of the feet, he points to 
findings by VA doctors indicating that automobile adaptive 
equipment is required if he is to be allowed to drive.  While 
the file certainly reflects a medical determination that hand 
controls are needed for driving, this determination alone 
does not mean that the Veteran suffers from "loss of use" 
of the feet as legally defined at 38 C.F.R. § 3.350(a)(2).  
Some lesser degree of impairment than "loss of use" may 
very well be the case.  As was discussed above, however, it 
is not possible to determine such because the Veteran has 
refused to report for examinations.  

VA examinations were requested in this case not only to 
obtain accurate descriptions of the extent of the current 
disability, but to clarify what signs, symptoms, and 
impairments were actually related to service connected 
disabilities.  Examining doctors expressed some doubt over 
the cause of the reported impairment.  Here, the medical 
evidence of record is insufficient (in part because of the 
Veteran's failure to report for examination), to support a 
finding of loss of use of any extremity due to a service 
connected disability.  The claims for entitlement to a 
specially adapted housing grant and a certificate of 
eligibility for assistance in purchasing an automobile and/or 
adaptive equipment must both be denied.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy and radiculopathy of the right 
lower extremity is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy and radiculopathy of the left lower 
extremity is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.

Entitlement to a specially adapted housing grant is denied.

Entitlement to a certificate of eligibility for an automobile 
and adaptive equipment or for adaptive equipment only is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


